Opinion -op the Court by
Judge Nunn
— Dismissing.
*439Appellant sued to recover $2,400 damages for tresr pass alleged to have been committed by appellees in the way of cutting and destroying timber growing on appellant’s land. The appellees, by answer, denied the trespass, except an admission that they may have cut two of appellant’s trees, and that their value was not more than $4.00. The jury returned a verdict for appellees, and judgment was entered thereon, dismissing the petition. No appeal is prayed from that judgment, and there was no motion for a new trial nor bill of exceptions. After the judgment was entered, the appellant entered the following motion:
“Now comes plaintiff, N. C. Potter, the jury herein on yesterday having made a verdict for the defendant, and moves the court to enter in her favor a judgment against the defendants for $4.00, and the cost of this action, notwithstanding the verdict of the jury.”
The court heard and considered the motion, and entered the following order:
“The plaintiff, N. C. Potter, having 'entered her motion for a judgment for $4.00 and cost against the de fendants notwithstanding the verdict of the jury, and the court having considered the same, now overrules the same, to which ruling of the court the plaintiff, N. C. Potter, objects and excepts and prays an appeal to> the Court of Appeals, which is now granted.”
Since the amount in controversy on appeal, exclusive of interest and cost, is only $4.00, we are without jurisdiction to consider it, and the motion of appellees to dismiss must, therefore, be sustained.